I concur in the judgment of the court, but do so on different grounds on the second assignment of error regarding the admissibility of expert testimony on general snow removal techniques. The distinction drawn by the majority between small areas and large commercial areas is unnecessary since the same principles are applied in removing the snow regardless of the size of the lot. Furthermore, the area in question in the instant case was only that near the curb where appellant fell and not the entire lot.
Moreover, as the majority notes, the proffer of the proposed expert's testimony did not address general snow removal techniques. Hence, I would overrule this assignment of error based on the failure of the proffer to address the question of general snow removal techniques rather than treat it as harmless error.